Citation Nr: 0024005	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  96-50 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for systemic arthritis, 
including degenerative joint disease of the thumbs, 
shoulders, neck and back.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left shoulder disorder.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.

4.  Entitlement to an increased rating for degenerative 
arthritis and chondromalacia of the right knee with 
postoperative medial and lateral meniscectomy, rated at 
30 percent.

5.  Entitlement to an increased rating for degenerative 
arthritis and chondromalacia of the left knee, rated at 20 
percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1958 to July 1962, 
September 1962 to August 1965, and from October 1965 to 
January 1978.

This appeal arises from a June 1996 rating decision from the 
RO.  In July 1997, the veteran indicated that he wanted to 
appear before a Member of the Board of Veterans' Appeals 
(Board) at a hearing held at the RO.  A hearing was scheduled 
and the veteran failed to appear.  In May 2000 the veteran 
withdrew the request for a hearing.  As such, no additional 
action in this regard is warranted.


FINDINGS OF FACT

1.  There is no medical evidence indicating that the 
veteran's systemic arthritis, including degenerative joint 
disease of the thumbs, shoulders, neck and back is directly 
or presumptively service related.

2.  In May 1991, the Board determined that new and material 
evidence had not been submitted to reopen the claims of 
entitlement to service connection for a left shoulder and 
lower back disorder.

3.  Evidence received subsequent to 1991 consists of 
additional VA examination and treatment reports and 
statements from the veteran.  The evidence does not bear 
directly and substantially upon the specific matters under 
consideration.

4.  The veteran's right knee disability is manifested by 
discomfort, slight limitation of motion, crepitus, 
instability, and arthritis.  

5.  The veteran's left knee disability is manifested by 
arthritis, discomfort, crepitus, and aches with minimal 
limitation of motion.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
systemic arthritis, including degenerative joint disease of 
the thumbs, shoulders, neck and back is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) 
(1999).

2.  The Board's 1991 decision, determining that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for a left shoulder 
disorder is final, and new and material evidence has not been 
submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991); 38 C.F.R. §§ 3.156, 20.1100 (1999).

3.  The Board's 1991 decision, determining that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for a back disorder is 
final, and new and material evidence has not been submitted 
to reopen the claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991); 38 C.F.R. §§ 3.156, 20.1100 (1999).

4.  The criteria for an increased rating in excess of 30 
percent for degenerative arthritis and chondromalacia of the 
right knee with postoperative medial and lateral meniscectomy 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, Part 4, Diagnostic Codes 5003-5257 
(1999).

5.  The criteria for an increased rating in excess of 30 
percent for degenerative arthritis and chondromalacia of the 
left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, Part 4, Diagnostic Codes 5003-
5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran seeks service connection for systemic arthritis, 
including degenerative joint disease of the thumbs, 
shoulders, neck and back.  Service connection may be granted 
for a disability resulting from personal injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000).  Service connection may also 
be granted for a chronic disease, including arthritis, if 
manifest to a degree of 10 percent or more within one year 
from the date of separation from such service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  The regulations 
state that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (1999).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of Section 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). 

For a service-connection claim to be well grounded, there 
generally must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); see also Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (citing Caluza, supra, and Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  The credibility of the 
evidence presented in support of a claim is generally 
presumed when determining whether it is well grounded.  See 
Elkins, 12 Vet. App. at 219 (citing Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995)).

In this case, although the first prong of the Caluza 
requirement has been met, the second and third prongs have 
not.  The veteran's February 1996 VA examination report 
records diagnoses of a history of discomfort of the thumbs 
with examination evidence for normal function and 
radiographic evidence of osteoarthritis of all the distal 
interphalangeal joint of the hands, normal appearing 
metacarpophalangeal joints of the hands; arthritic changes 
involving the trapezius, bilaterally; and degenerative 
changes at C6-7 anteriorly.  Nonetheless, the service medical 
records are silent with respect to any notations of, 
complaints of or findings indicative of systemic arthritis.  
The medical evidence shows that the veteran's degenerative 
changes of the thumbs was initially documented in February 
1990, many years after service.  (See VA examination and X-
ray findings of the shoulder and back in May and July 1978 
showing normal findings, February 1990 VA examination report, 
and August 1992 employment-related examination report).  
Further, although a diagnosis of osteoarthritis has been made 
and the medical evidence received subsequent to service shows 
treatment for the disease, there is no medical evidence of 
record etiologically relating that disease to service or any 
events of service.  In light of the foregoing, the medical 
evidence does not indicate that the veteran's disease was 
incurred in service, became manifest to a compensable degree 
within a year after service, or is related to any events of 
service.

The Board also notes that the claim for service connection is 
not well grounded on a secondary basis.  A claim for 
secondary service connection must be granted when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
Like all claims, a claim for secondary service connection 
must be supported by evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Buckley v. West, 12 Vet. 
App. 76, 84 (1998).  Here, on VA examination in February 
1996, the examiner opined that the veteran had osteoarthritis 
involving multiple joints.  However, it was not clearly 
possible to relate the arthritis of the bilateral knees to 
the other locales including thumbs, shoulders, neck, and back 
on a mechanical basis.  The veteran's degenerative or 
osteoarthritis is not a systemic condition in which multiple 
joints are affected but rather one of local deterioration due 
to a combination of aging and usage.  The fact that the 
veteran's sedimentation rate is well within the normal range 
also argues against a systemic inflammatory process.  
Therefore, the veteran's arthritis in many different 
locations developed independently of the arthritis of the 
knees.  As such, the claim is not well grounded in this 
regard too.

In the absence of any evidence tending to demonstrate a nexus 
between the claimed disability and service, the claim for 
service connection are not well grounded.  Therefore, the VA 
does not have a duty to assist the veteran in any further 
development of this claim.  38 U.S.C.A. § 5107(a); Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d. 1464; 
Grottveit, supra; 38 C.F.R. § 3.159(a).  VA also has 
fulfilled its duty to inform the veteran of evidence needed 
to substantiate his claim.  See Brewer v. West, 11 Vet. App. 
228 (1998) (Even if the claimant has not submitted a well-
grounded claim, VA is obliged to advise the claimant to 
attempt to obtain medical evidence that may complete an 
application for benefits.); Robinette v. Brown, 8 Vet. 
App. 69.

New and Material

In May 1991, the Board determined that new and material 
evidence had not been submitted to reopen the veteran's 
claims of entitlement to service connection for a left 
shoulder and back disorder.  In 1991, the Board affirmed a 
February 1979 Board decision, which denied the claims, on a 
de novo basis, after reviewing the veteran's service medical 
records and May and July 1978 VA examination reports and 
reasoning that the veteran had no current residuals of strain 
of the left shoulder or lower back which were incurred in or 
aggravated by service.  

The Board also considered a February 1979 examination report 
from the veteran's employer noting arthritis; 1986 medical 
reports from Saint Joseph's Hospital and Denver Clinic 
Medical Center, showing that the veteran injured his back 
during an occupational injury and an assessment of lumbar 
strain, improving, was made; an August 1989 Emergency Care 
and Treatment report, noting an assessment of tendonitis of 
the left shoulder; a February 1990 VA examination report, 
showing an impression of normal X-ray and discomfort 
compatible with Grade I impingement syndrome-bursitis; and 
the veteran's September 1990 hearing transcript, wherein he 
testified that he injured his left shoulder while playing 
basketball and injured his back when lifting heavy ammunition 
equipment.

In 1991 the Board reasoned that the evidence submitted does 
little more than show that the veteran had a left shoulder 
and back problems associated with post-service injuries.  
Thus, the evidence was not material to show that the 
veteran's problems had their inception in service.  Except as 
provided in Section 5108, when a claim is disallowed by the 
Board, the claim may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) held that the Board must perform a three-step test 
under a new and material analysis.  First, it must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, it must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, see Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that his duty to 
assist under 38 U.S.C. § 5107(a) has been fulfilled.  Elkins 
v. West, 12 Vet. App. 209 (1999).

After the Board's 1991 decision, the RO received duplicative 
medical reports from R.D.L., M.D., showing treatment for left 
shoulder pain and arthritis, as well as medical reports dated 
in 1986 from the Denver Medical Clinic.  This evidence is not 
new since it was of record when the Board determined that new 
and material evidence had not been submitted to reopen the 
claim in May 1991.  

After 1991, the RO also received a 1990 examination report 
from the veteran's employer showing a diagnosis of back 
strain; VA examination reports dated in 1991, reporting 
impressions of internal derangement of the left shoulder with 
possible compression syndrome and low back pain; an August 
1992 employment-related examination report, revealing 
impressions of impingement syndrome or rotator cuff problem 
of the left shoulder and limitation of motion of the back; 
and VA and non-VA examination and outpatient treatment 
reports dated from 1980 to 1999 showing treatment for 
complaints of pain of the back and shoulders. 

Although the aforementioned evidence is new, in that it was 
not of record when the Board last denied the veteran's claim 
in 1991, it is not material.  The evidence does not directly 
or substantially bear upon the specific matters under 
consideration.  Not one of the medical reports indicates that 
the veteran's left shoulder and back disabilities were 
incurred in, aggravated by, or related to service or any 
events of service.  38 C.F.R. § 3.303.  The reports merely 
show that the veteran continues to receive treatment for pain 
of the shoulders and back.  The factual basis of the claims 
remain unchanged.  Thus, new and material evidence has not 
been submitted.  

Additionally, the veteran's statements presented on appeal 
are not new, as they are the same statements he alleged when 
the Board denied the claim in 1991.  In any event, the 
veteran is not competent to relate his disorders to service 
or any events of service.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108); 
Grivois v. Brown, 6 Vet. App. 136 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, his 
statements presented on appeal are not new and material.

For the reasons stated above, the Board finds that new and 
material evidence to reopen the claims of entitlement to 
service connection for a left shoulder disorder and back 
disorder has not been submitted.  It is also noted that in 
accordance with Graves v. Brown, 8 Vet. App. 522 (1996), the 
veteran has been apprised of evidence necessary to complete 
his application.  See also Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Increased Rating

The veteran seeks an increased rating in excess of 30 percent 
for his right knee disability and 20 percent for his left 
knee disability.  The claims are well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The VA, therefore, has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  After 
reviewing the evidence of record, the Board is satisfied that 
all necessary evidence has been received for an equitable 
disposition of the veteran's appeal and adequately developed.  
Id. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is initially noted that the basis of disability 
evaluations is in the ability of the body to function as a 
whole, and an evaluation is based upon lack of usefulness.  
38 C.F.R. § 4.10 (1999).  The elements to be considered 
primarily include the reduction in the joint's normal 
excursion of movement on different planes in conjunction with 
factors such as less or more movement than normal, weakened 
movement, incoordination, and swelling or instability.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is also a factor of 
disability.  38 C.F.R. § 4.40.  Functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45. 

Under the applicable criteria, traumatic arthritis is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating is assigned when 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned when there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

Moderate recurrent subluxation or lateral instability 
warrants a 20 percent evaluation and severe recurrent 
subluxation or lateral instability warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Flexion of the leg limited to 60 degrees warrants a zero 
percent rating, flexion of the leg limited to 45 degrees 
warrants a 10 percent rating, flexion limited to 30 degrees 
warrants a 20 percent rating, and flexion limited to 15 
degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Extension limited 5 degrees warrants a 
noncompensable evaluation, to 10 degrees warrants a 10 
percent evaluation, to 15 degrees warrants a 20 percent 
evaluation, and to 20 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is noted that a claimant who has arthritis and instability 
of the knee may be rated separately under Codes 5003 and 
5257.  See VAOPGCPREC 23-97.  Additionally, a separate rating 
for arthritis could be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Right knee

The veteran asserts that because of increased stiffness, 
aches, swelling, and instability, a rating in excess of 30 
percent is warranted for his right knee disability. Review of 
the clinical data, however, shows that an increased rating in 
excess of 30 percent is not warranted.  

The Board acknowledges that in February 1996 although the 
veteran had stable medial and lateral collateral ligaments 
without evidence for chondromalacia of the patella, he also 
had varus deformity of 15 degrees on the right and the 
diagnosis was status post medial and lateral meniscectomy and 
degenerative arthritis and chondromalacia with residuals.  
Examination also revealed sequelae of discomfort, decreased 
range of motion, loss of activities, and atrophy of the right 
lower extremity.  Clinical evaluation in October 1996 showed 
that the knee was unstable mediolaterally with varus 
deformity and diffuse thickening typical of advance 
osteoarthritis.  Additionally, there is crepitus and atrophy 
of the right quadriceps, which made going downstairs painful 
and unstable.  The veteran could balance momentarily but 
could not squat.  Findings in August 1997 showed negative 
Drawer's sign, anteriorly, Lachman's, and McMurray's sign.  
Stable medial and lateral collateral ligaments were 
demonstrated without specific evidence of chondromalacia of 
the patella also.  The impression was right knee status post 
arthroscopic surgery to remove medial and lateral menisci 
with residuals and sequelae of discomfort, mild decreased 
range of motion, mild joint effusion, and varus deformity.  
However, in spite of the foregoing positive findings of 
record, under Diagnostic Code 5257, a 30 percent rating is 
the maximum percentage rating allowable.  Thus, entitlement 
to an increase rating under that provision is prohibited.  
38 C.F.R. § Part 4, Code 5257.

Further, the requisite criteria for an increased rating in 
excess of 30 percent under the provisions of 5260 and 5261 
are not met.  Although examination in October 1996 indicates 
that the right knee lacked 5 degrees of full extension and 
flexed to 95 degrees with discomfort, clinical findings in 
February 1996 and August 1997 show that range of motion for 
the right knee ranged from 0 to 135 degrees with nonspecific 
crepitance.  See generally, 38 C.F.R. § 4.71, Plate II.  
Thus, the criteria required for an increased evaluation under 
Diagnostic Codes 5260 and 5261 are not met.  38 C.F.R. § 4.7.

The veteran's complaints of discomfort when ambulating 
stairs, walking one block, and after prolonged standing of 
three to four hours are acknowledged.  Additionally, the 
veteran reports that his pain of the right knee is present 
throughout the day, as on a scale of one to ten, the veteran 
described his pain as 9.9.  He also stated that he had to 
give up recreational walking and bike riding.  Nonetheless, 
in this case, there is no evidence of additional impairment 
due to increased fatigability, weakness, or incoordination.  
Thus, entitlement to additional compensation in light of 
DeLuca is not warranted.  Further, although atrophy has been 
detected, it is minimal.

Finally, the Board acknowledges that VAOPGCPREC 23-97 
provides that when a knee disorder is rated under Diagnostic 
Code 5257 and a veteran has limitation of motion which at 
least meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  Additionally, a separate evaluation may be 
assigned for arthritis with painful motion.  VAOPGCPREC 9-98.  
X-rays of the knees reveal severe compromise of the medial 
and lateral compartments; subchondral sclerosis; and the 
presence of hypertrophic degenerative changes.  A diagnosis 
of osteoarthritis has also been made.  However, the veteran 
right knee disability does not meet the criteria required for 
a zero percent evaluation under either Codes 5260 or 5261.  
As noted above, the evidence overall shows that range of 
motion of the right knee is from 0 to 135.  See 38 C.F.R. 
§ 4.71, Plate II, Diagnostic Codes 5260 and 5261.  Thus, 
separate ratings under these criteria are not warranted.  
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

Left knee

For the left knee disability, the veteran asserts that an 
increased rating in excess of 20 percent is warranted because 
he experiences increased discomfort throughout the day.  
Review of the medical evidence, however, fails to show that 
his clinical picture more nearly approximates the criteria 
required for an increased rating.  

Although the left knee has a varus deformity and complains of 
discomfort, the knee is not productive of severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71, 
Diagnostic Code 5257.  On VA examination in February 1996, 
the veteran having locking and buckling.  Additionally, 
Drawer's, Lachman's and McMurray's sign were negative.  
Stable medial and lateral collateral ligaments without 
evidence of chondromalacia of the patella was noted as well.  
The diagnosis was history of discomfort and radiographic 
evidence of severe degenerative changes, as well as 
examination evidence for a varus deformity was noted.  
Further, although in October 1996 findings revealed some 
instability, thickening, crepitus, two or three degrees of 
flexion contractures with reasonable mediolateral stability, 
and pain on extended standing, on examination in August 1997, 
no joint effusion was present, Drawer's sign, anteriorly, 
Lachman's and McMurray's sign were negative.  Moreover, 
stable medial and lateral collateral ligaments were 
demonstrated without specific evidence for chondromalacia of 
the patella.  Given the foregoing, the clinical evidence 
fails to show that the veteran's left knee disability is 
productive of severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.7, 4.71, Diagnostic Code 5257.

An increased rating in excess of 20 percent under the 
provisions of 5260 and 5261 is not warranted either.  In 
February 1996, range of motion of the left knee was from 0 to 
140 degrees, in October 1996 the left knee flexed to 100 
degrees, and in August 1997, range of motion was from 0 to 
130 degrees.  The clinical data fails to meet the criteria 
required for an increased rating in this regard.  See 
generally, 38 C.F.R. § 4.71, Plate II, Diagnostic Codes 5260 
and 5261.

Regarding DeLuca, although the veteran reports pain of the 
left knee at 8.5 on a scale of one to ten and states that he 
had to give up recreational walking and bike riding, the 
record is devoid of any evidence demonstrating additional 
impairment due to increased fatigability, weakness, or 
incoordination.  Atrophy of the left leg is not present 
either.  Thus, entitlement to an increased rating in excess 
of 20 percent under DeLuca is not warranted.

The Board notes that although arthritis of the left knee is 
present, because the veteran left knee disability does not 
meet the criteria required for a compensable evaluation under 
either Codes 5260 or 5261, there is no additional disability 
for which a separate rating for arthritis may be assigned.  
As noted above, in 1997 range of motion was from 0 to 130 
degrees.  VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

Additional considerations

The Board further notes that the pertinent provisions of 
38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321, have 
been considered but finds no basis for consideration of this 
matter.  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  In February 
1996 the veteran reported that he was employed by the postal 
service, on light duty, and that he missed approximately 
60 days from work secondary to his claimed disabilities, 
which included multiple orthopedic problems.  However, in 
this case there is no evidence of an exceptional disability 
picture.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
There is no evidence of frequent hospitalization or marked 
interference with employment that is exceptional so as to 
preclude the use of the regular rating criteria.  The rating 
schedule provides percentage ratings that represent as far as 
can practicably be determined the average impairment in 
earning capacity resulting from injuries and their residual 
conditions in civil occupations.  Generally, the degrees 
specified are considered adequate to compensate for 
considerable loss of working time from excacerbations or 
illnesses proportionate to the severity of the several grades 
of disabilities.  38 C.F.R. § 4.1.  Here, the veteran remains 
employed on a full-time basis, and any time lost from work or 
work restrictions encountered are adequately contemplated 
under the currently assigned evaluations.  An increased 
evaluation on an extra-schedular basis is not warranted.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).


ORDER

Entitlement to service connection for systemic arthritis, 
including degenerative joint disease of the thumbs, 
shoulders, neck and back is denied.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a left 
shoulder disorder remains final; the appeal is denied.

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a back 
disorder remains final; the appeal is denied.


Entitlement to a rating in excess of 30 percent for 
degenerative arthritis and chondromalacia of the right knee 
with postoperative medial and lateral meniscectomy is denied.

Entitlement to a rating in excess of 20 percent for 
degenerative arthritis and chondromalacia of the left knee is 
denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



